Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Rooyen (AU 2016287752 B2 ) in view of SEMENYUK (WO 2016/141294, cited in IDS)


    Regarding claim 1, Van Rooyen discloses:  A method for using a hash table to improve the mapping of sample reads to a reference sequence, the method comprising:  executing, by a mapping and aligning unit (Van Rooyen, Fig.8 , item “Dragen Chip”; [00228], line 8, “mapping and aligning hardware”), a query of a hash table (Van Rooyen, [00224], line 9 - a first query to the hash table ), the query including a first seed, wherein the first seed includes a subset of nucleotides that were obtained from a particular read of the sample reads; (Van Rooyen, [00224], line 9 - a first query to the hash table ;[00144] a hash table, such as where a selected subset of the reads, a k-mer of a selected length “k”, e.g., a seed, are placed in a hash table as keys  [0012] receive a read of genomic data via one or more of the plurality of physical electrical interconnects; extract a portion of the read to generate a seed, the seed representing a subset of the sequence of nucleotides represented by the read; [00206] In such an instance, before hashing, the k-base seed (k = the number of nucleotides in the sequence) beginning at each reference offset may be extracted…line 9 - Particularly, during run-time queries, e.g., during read mapping, a procedure of hashing and looking up the smaller or larger of the query seed or its reverse complement may be implemented.  ) 
obtaining, by the mapping and aligning unit, a response to the executed query that includes information stored by a location of the hash table that is determined to be responsive to the query;  (Van Rooyen, [00224], line 9- a first query to the hash table retrieves the EXTEND record, which induces the mapper engine to re-hash at 31-base length, and query the hash table again, retrieving either a single reference position or a group of 8 positions, assuming the extended seed still matches the reference somewhere; [00227], line 3- each seed may be passed through the hash function, e.g., a CRC hash function, and queries of the hash table may be repeated with various seed lengths if one or more EXTEND records appear. The end result will be a plurality of seeds that match similar reference positions, which seeds may then be grouped into chains and aligned. ) 
determining, by the mapping and aligning unit, whether the response to the executed query includes (i) an extend record (ii) an interval record, or (iii) one or more matching reference sequence locations; (Van Rooyen, [00227], line 4- queries of the hash table may be repeated with various seed lengths if one or more EXTEND records appear. The end result will be a plurality of seeds that match similar reference positions, which seeds may then be grouped into chains and aligned; [00221] Consequently, in various instances, an algorithm, like a Burrows-Wheeler based algorithm, may be employed so as to incrementally extend matches until the suffix interval becomes narrow enough to process a reasonable number of reference positions. [0012]receive a record from the address, the record representing position information in the genetic reference sequence; determine one or more matching positions from the read to the genetic reference sequence based on the record; [0047], e.g. line 10- such as when the primary hash table returns an extend record instructing the set of hardwired digital logic circuits to extend the at least one of the one or more seeds with the additional neighboring nucleotides; ) 
based on determining, by the mapping and aligning unit, that the response to the executed query includes (i) an extend record and (ii) an interval record: determining, by the mapping and aligning unit, whether an extension table is to be accessed to obtain one or more matching reference sequence locations in the extension table that are referenced by the interval record;
(Van Rooyen, [00221] so as to incrementally extend matches until the suffix interval becomes narrow enough to process a reasonable number of reference positions.  Accordingly, in construction of the hash table, when a given seed occurs in a plurality, e.g., many reference positions, an EXTEND record may instead be populated, thereby encoding a selected asymmetric or symmetric extension length, and the many reference positions may be populated at various table addresses obtained by hashing the extended seeds. Hence, the EXTEND record may be populated into the hash table at the calculated address, encoding a selected extension length; [00225], line 8- At run-time where the read matches any of the 1000 reference positions, the 21-base query will retrieve the EXTEND-8 record. Upon querying for the 29-base extended seed, if it matches one or more of the 200 positions, these will be retrieved. But if the read matches one of the 800 positions, an EXTEND-20 record will be found in the table, and matching reference positions will be found by querying the table again with the 49-base extended seed; [0012]receive a record from the address, the record (corresponding to “interval record”) representing position information in the genetic reference sequence; determine one or more matching positions from the read to the genetic reference sequence based on the record;)
 based on determining that the extension table is not to be accessed: 
(Van Rooyen, [00226], line 8-  When a sub-group of seed positions cannot be brought under the frequency limit by any extension under 64 bases, these positions are not individually populated in the hash table; a single HIFREQ record is populated in lieu of another EXTEND, which at run-time indicates seed mapping failure due to extreme high frequency, not due to variation from the reference; [00225], line 8- At run-time where the read matches any of the 1000 reference positions, the 21-base query will retrieve the EXTEND-8 record. Upon querying for the 29-base extended seed, if it matches one or more of the 200 positions, these will be retrieved. But if the read matches one of the 800 positions, an EXTEND-20 record will be found in the table, and matching reference positions will be found by querying the table again with the 49-base extended seed.) 
generating, by the mapping and aligning unit, a first extended seed that is an extension of the first seed using the extend record;  (Van Rooyen [0047], line 9-the secondary hash function may be executed by the set of hardwired digital logic circuits, such as when the primary hash table returns an extend record instructing the set of hardwired digital logic circuits to extend the at least one of the one or more seeds with the additional neighboring nucleotides.)
generating, by the mapping and aligning unit, a subsequent hash query that includes the first extended seed;  (Van Rooyen, page 69, [00236], line 8- a prefix and/or suffix Tree and/or a Burrows/Wheeler transformation may be performed on the sequence data in such a manner that the index of the reference genome is constructed and/or queried as a tree-like data structure, where starting from a single-base or short subsequence of a read, the subsequence is incrementally extended within the read, each incremental extension stimulating accesses to the index, tracing a path through the tree-like data structure, until the subsequence becomes unique enough, e.g., an optimal length has been attained, and/or a leaf node is reached in the tree-like data structure) 
and  executing, by the mapping and aligning unit, the subsequent hash query of the hash table. (Van Rooyen, page 69, [00236], line 8- a prefix and/or suffix Tree and/or a Burrows/Wheeler transformation may be performed on the sequence data in such a manner that the index of the reference genome is constructed and/or queried as a tree-like data structure, where starting from a single-base or short subsequence of a read, the subsequence is incrementally extended within the read, each incremental extension stimulating accesses to the index, tracing a path through the tree-like data structure, until the subsequence becomes unique enough, e.g., an optimal length has been attained, and/or a leaf node is reached in the tree-like data structure; [0046] the index may include one or more hash tables,)
   However, Van Rooyen does not clearly disclose: 
determining, by the mapping and aligning unit, whether to store the first information describing the interval record in a memory device as information describing a candidate best interval; 
   However,  SEMENYUK discloses:
determining, by the mapping and aligning unit, whether to store the first information describing the interval record in a memory device as information describing a candidate best interval; (SEMENYUK, page 24, third paragraph- since the hash of a string is an index for an entry in a table, the entry is a place to store information. In the desc1ibed embodiment, the entry stores the location identifiers (Note: Examiner interprets that “location identifier” is corresponding to “information describing the interval record”) for the k-mer that is hashed.; page 5, third paragraph- A search procedure is employed which looks for regions inside the graph which are similar to the read in size and which contain a substantial number of block matches with the read. An efficient search would leverage the strict order of location identifiers inside hash lists. In some embodiments, an initial set of positions to be considered is identified by taking the first (lowest-value) location identifier from each hash list in the search list. The highest-value location identifier within the set is identified. If the number of location identifiers in the set within a "look-back" interval L of that highest-value location identifier is greater than a threshold T, the range within or near the interval is a "candidate" for where the read might align; if not, it is discarded. The next set to be considered is created by replacing one of the identifiers with the next-in-order identifier belonging to the same hash list (i.e., hash list that contains the identifier being replaced); this next-in-order identifier is always the smallest identifier among all possible next-in-order identifiers (these are determined by picking one next-in-order candidate from each hash list if such identifier exists). The steps are repeated until the set consists of the highest-value location identifiers in each relevant hash list (i.e., there are no more location identifiers to be added;)
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Van Rooyen with the teaching of SEMENYUK to resolve any collisions according to known hash function techniques for collision resolution, (SEMENYUK, page 5, 1st paragraph, line 7) and also to provide an efficient search that  would leverage the strict order of location identifiers inside hash lists, (SEMENYUK, page 5, third  paragraph, line 3), and also to quickly and efficiently find candidate alignment regions for genomic data sequences, (SEMENYUK, page 21, 1st  paragraph, line 3). 

     Claims 7 and 15 correspond to claim 1 and are rejected accordingly.


     Regarding claim 2, Van Rooyen in view of SEMENYUK discloses all of the features with respect to claim 1 as outlined above. Claim 2 further recites: based on determining that the extension table is to be accessed: 73Attorney Docket No.: 39211-0031001 accessing, by the mapping and aligning unit, the extension table to obtain the one or more matching reference sequence locations in the extension table that are referenced by the interval record; (Van Rooyen, [00225], line 8- At run-time where the read matches any of the 1000 reference positions, the 21-base query will retrieve the EXTEND-8 record. Upon querying for the 29-base extended seed, if it matches one or more of the 200 positions, these will be retrieved. But if the read matches one of the 800 positions, an EXTEND-20 record will be found in the table, and matching reference positions will be found by querying the table again with the 49-base extended seed;  [00221] so as to incrementally extend matches until the suffix interval becomes narrow enough to process a reasonable number of reference positions.  Accordingly, in construction of the hash table, when a given seed occurs in a plurality, e.g., many reference positions, an EXTEND record may instead be populated, thereby encoding a selected asymmetric or symmetric extension length, and the many reference positions may be populated at various table addresses obtained by hashing the extended seeds. Hence, the EXTEND record may be populated into the hash table at the calculated address, encoding a selected extension length; [00222] Particularly, in certain instances, when a seed matches numerous positions in the reference, then a "seed extension" command may be saved in the table for the seed;  [0012]receive a record from the address, the record (corresponding to “interval record”) representing position information in the genetic reference sequence; determine one or more matching positions from the read to the genetic reference sequence based on the record;)
 and adding, by the mapping and aligning unit, the one or more matching reference sequence locations to a seed match set.  (Van Rooyen, [00222], e.g. line 6- The positions of these extended seeds may then be saved in the table. For instance, multiple reference positions matching a given seed may be stored as multiple hash records, either all in the same hash bucket, or spread by probing or chaining into additional buckets)

      Claims 8 and 16 correspond to claim 2 and are rejected accordingly.



   Regarding claim 3, Van Rooyen in view of SEMENYUK discloses all of the features with respect to claim 1 as outlined above. Claim 3 further recites:
determining, by the mapping and aligning unit, that the response to the executed query includes one or more matching reference sequence locations; 
(Van Rooyen, [00225], line 8- At run-time where the read matches any of the 1000 reference positions, the 21-base query will retrieve the EXTEND-8 record. Upon querying for the 29-base extended seed, if it matches one or more of the 200 positions, these will be retrieved. But if the read matches one of the 800 positions, an EXTEND-20 record will be found in the table, and matching reference positions will be found by querying the table again with the 49-base extended seed.)
and based on determining, by the mapping and aligning unit, that the response to the executed query includes one or more matching reference sequence locations: adding, by the mapping and aligning unit, the one or more matching reference sequence locations to a seed match set.  (Van Rooyen, [00222], e.g. line 6- The positions of these extended seeds may then be saved in the table. For instance, multiple reference positions matching a given seed may be stored as multiple hash records, either all in the same hash bucket, or spread by probing or chaining into additional buckets)

      Claims 9 and 17 correspond to claim 3 and are rejected accordingly.


  Regarding claim 4, Van Rooyen in view of SEMENYUK discloses all of the features with respect to claim 1 as outlined above. Van Rooyen does not clearly disclose:
wherein determining, by the mapping and aligning unit, whether to store the first information describing the interval record in a memory device as information describing a candidate best interval comprises: determining, by the mapping and aligning unit, that there is not prior information describing an interval record as a candidate best interval for the particular read; and storing, by the mapping and aligning unit, the first information describing the interval record in the memory device as information describing a candidate best interval.
  However,  SEMENYUK discloses:
wherein determining, by the mapping and aligning unit, whether to store the first information describing the interval record in a memory device as information describing a candidate best interval comprises: determining, by the mapping and aligning unit, that there is not prior information describing an interval record as a candidate best interval for the particular read; (SEMENYUK, page 5, third paragraph, line 4- an initial set of positions to be considered is identified by taking the first (lowest-value) location identifier from each hash list in the search list.)
and storing, by the mapping and aligning unit, the first information describing the interval record in the memory device as information describing a candidate best interval. (SEMENYUK, page 24, third paragraph- since the hash of a string is an index for an entry in a table, the entry is a place to store information. In the desc1ibed embodiment, the entry stores the location identifiers (Note: Examiner interprets that “location identifier” is corresponding to “information describing the interval record”) for the k-mer that is hashed.; page 5, third paragraph- A search procedure is employed which looks for regions inside the graph which are similar to the read in size and which contain a substantial number of block matches with the read. An efficient search would leverage the strict order of location identifiers inside hash lists. In some embodiments, an initial set of positions to be considered is identified by taking the first (lowest-value) location identifier from each hash list in the search list. The highest-value location identifier within the set is identified. If the number of location identifiers in the set within a "look-back" interval L of that highest-value location identifier is greater than a threshold T, the range within or near the interval is a "candidate" for where the read might align; if not, it is discarded. The next set to be considered is created by replacing one of the identifiers with the next-in-order identifier belonging to the same hash list (i.e., hash list that contains the identifier being replaced); this next-in-order identifier is always the smallest identifier among all possible next-in-order identifiers (these are determined by picking one next-in-order candidate from each hash list if such identifier exists). The steps are repeated until the set consists of the highest-value location identifiers in each relevant hash list (i.e., there are no more location identifiers to be added;) 
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Van Rooyen with the teaching of SEMENYUK to resolve any collisions according to known hash function techniques for collision resolution, (SEMENYUK, page 5, 1st paragraph, line 7) and also to provide an efficient search that  would leverage the strict order of location identifiers inside hash lists, (SEMENYUK, page 5, third  paragraph, line 3), and also to quickly and efficiently find candidate alignment regions for genomic data sequences, (SEMENYUK, page 21, 1st  paragraph, line 3). 

        Claims 10 and 18 correspond to claim 4 and are rejected accordingly.

   Regarding claim 5, Van Rooyen in view of SEMENYUK discloses all of the features with respect to claim 1 as outlined above. Claim 5 further recites:  obtaining, by the mapping and aligning unit, a response to the subsequent executed query that includes information stored by a location of the hash table that is determined to be responsive to the query; (Van Rooyen, [00224], line 9- a first query to the hash table retrieves the EXTEND record, which induces the mapper engine to re-hash at 31-base length, and query the hash table again, retrieving either a single reference position or a group of 8 positions, assuming the extended seed still matches the reference somewhere;  [00212], line 6 -  the seed may go into the hash table and a plurality of matches may be returned, such as where the sample seed matches to 2, 3, 5, 10, 15, 20, or more places in the table. In such an instance, multiple records may be returned all pointing to various different locations in the reference genome where that particular seed matches, the records for these matches may either be in the same bucket, or a multiplicity of buckets may have to be probed to return all of the significant, e.g., match, results ; [00229] Hence, as the hash bucket data returns from the DRAM to each processing engine, two hash records per cycle may be decoded and processed; [0012] calculate an address within the index based on the seed; [0047], e.g. line 10 - such as when the primary hash table returns an extend record instructing the set of hardwired digital logic circuits to extend the at least one of the one or more seeds with the additional neighboring nucleotides) 
determining, by the mapping and aligning unit, whether the response to the subsequent executed query includes (i) a second extend record (ii) a second interval record, or (iii) one or more matching reference sequence locations; (Van Rooyen, [00227], line 4- queries of the hash table may be repeated with various seed lengths if one or more EXTEND records appear. The end result will be a plurality of seeds that match similar reference positions, which seeds may then be grouped into chains and aligned; [00221] Consequently, in various instances, an algorithm, like a Burrows-Wheeler based algorithm, may be employed so as to incrementally extend matches until the suffix interval becomes narrow enough to process a reasonable number of reference positions. [0012]receive a record from the address, the record representing position information in the genetic reference sequence; determine one or more matching positions from the read to the genetic reference sequence based on the record; [0047], e.g. line 10- such as when the primary hash table returns an extend record instructing the set of hardwired digital logic circuits to extend the at least one of the one or more seeds with the additional neighboring nucleotides; ) 
74Attorney Docket No.: 39211-0031001 based on determining, by the mapping and aligning unit, that the response to the subsequent executed query includes (i) the second extend record and (ii) the second interval record: determining, by the mapping and aligning unit, whether an extension table is to be accessed to obtain one or more matching reference sequence locations in the extension table that are referenced by the second interval record; (Van Rooyen, [00221] so as to incrementally extend matches until the suffix interval becomes narrow enough to process a reasonable number of reference positions.  Accordingly, in construction of the hash table, when a given seed occurs in a plurality, e.g., many reference positions, an EXTEND record may instead be populated, thereby encoding a selected asymmetric or symmetric extension length, and the many reference positions may be populated at various table addresses obtained by hashing the extended seeds. Hence, the EXTEND record may be populated into the hash table at the calculated address, encoding a selected extension length; [00225], line 8- At run-time where the read matches any of the 1000 reference positions, the 21-base query will retrieve the EXTEND-8 record. Upon querying for the 29-base extended seed, if it matches one or more of the 200 positions, these will be retrieved. But if the read matches one of the 800 positions, an EXTEND-20 record will be found in the table, and matching reference positions will be found by querying the table again with the 49-base extended seed; [0012]receive a record from the address, the record (corresponding to “interval record”) representing position information in the genetic reference sequence; determine one or more matching positions from the read to the genetic reference sequence based on the record;)
based on determining that the extension table is not to be accessed: 
(Van Rooyen, [00226], line 8-  When a sub-group of seed positions cannot be brought under the frequency limit by any extension under 64 bases, these positions are not individually populated in the hash table; a single HIFREQ record is populated in lieu of another EXTEND, which at run-time indicates seed mapping failure due to extreme high frequency, not due to variation from the reference; [00225], line 8- At run-time where the read matches any of the 1000 reference positions, the 21-base query will retrieve the EXTEND-8 record. Upon querying for the 29-base extended seed, if it matches one or more of the 200 positions, these will be retrieved. But if the read matches one of the 800 positions, an EXTEND-20 record will be found in the table, and matching reference positions will be found by querying the table again with the 49-base extended seed.) 
generating, by the mapping and aligning unit, a second extended seed that is an extension of the first extended seed using the second extend record; (Van Rooyen [0047], line 9-the secondary hash function may be executed by the set of hardwired digital logic circuits, such as when the primary hash table returns an extend record instructing the set of hardwired digital logic circuits to extend the at least one of the one or more seeds with the additional neighboring nucleotides.)
 generating, by the mapping and aligning unit, a third hash query that includes the second extended seed;  (Van Rooyen, page 69, [00236], line 8- a prefix and/or suffix Tree and/or a Burrows/Wheeler transformation may be performed on the sequence data in such a manner that the index of the reference genome is constructed and/or queried as a tree-like data structure, where starting from a single-base or short subsequence of a read, the subsequence is incrementally extended within the read, each incremental extension stimulating accesses to the index, tracing a path through the tree-like data structure, until the subsequence becomes unique enough, e.g., an optimal length has been attained, and/or a leaf node is reached in the tree-like data structure) 
and executing, by the mapping and aligning unit, the third query of the hash table that includes the second extended seed. (Van Rooyen, page 69, [00236], line 8- a prefix and/or suffix Tree and/or a Burrows/Wheeler transformation may be performed on the sequence data in such a manner that the index of the reference genome is constructed and/or queried as a tree-like data structure, where starting from a single-base or short subsequence of a read, the subsequence is incrementally extended within the read, each incremental extension stimulating accesses to the index, tracing a path through the tree-like data structure, until the subsequence becomes unique enough, e.g., an optimal length has been attained, and/or a leaf node is reached in the tree-like data structure; [0046] the index may include one or more hash tables,) 
  However, Van Rooyen does not clearly disclose: 
determining, by the mapping and aligning unit and using one or more heuristic rules, whether second information describing the second interval record or the first information describing the candidate best interval is to be used as the candidate best interval; 
 However,  SEMENYUK discloses: 
determining, by the mapping and aligning unit and using one or more heuristic rules, whether second information describing the second interval record or the first information describing the candidate best interval is to be used as the candidate best interval; (SEMENYUK, page 24, third paragraph- since the hash of a string is an index for an entry in a table, the entry is a place to store information. In the desc1ibed embodiment, the entry stores the location identifiers (Note: Examiner interprets that “location identifier” is corresponding to “information describing the interval record”) for the k-mer that is hashed.; page 5, third paragraph- A search procedure is employed which looks for regions inside the graph which are similar to the read in size and which contain a substantial number of block matches with the read. An efficient search would leverage the strict order of location identifiers inside hash lists. In some embodiments, an initial set of positions to be considered is identified by taking the first (lowest-value) location identifier from each hash list in the search list. The highest-value location identifier within the set is identified. If the number of location identifiers in the set within a "look-back" interval L of that highest-value location identifier is greater than a threshold T, the range within or near the interval is a "candidate" for where the read might align; if not, it is discarded. The next set to be considered is created by replacing one of the identifiers with the next-in-order identifier belonging to the same hash list (i.e., hash list that contains the identifier being replaced); this next-in-order identifier is always the smallest identifier among all possible next-in-order identifiers (these are determined by picking one next-in-order candidate from each hash list if such identifier exists). The steps are repeated until the set consists of the highest-value location identifiers in each relevant hash list (i.e., there are no more location identifiers to be added;)
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Van Rooyen with the teaching of SEMENYUK to resolve any collisions according to known hash function techniques for collision resolution, (SEMENYUK, page 5, 1st paragraph, line 7) and also to provide an efficient search that  would leverage the strict order of location identifiers inside hash lists, (SEMENYUK, page 5, third  paragraph, line 3), and also to quickly and efficiently find candidate alignment regions for genomic data sequences, (SEMENYUK, page 21, 1st  paragraph, line 3). 

   Claims 11 and 19 correspond to claim 5 and are rejected accordingly.

   Regarding claim 6, Van Rooyen in view of SEMENYUK discloses all of the features with respect to claim 5 as outlined above. Van Rooyen does not clearly disclose:  
wherein determining, by the mapping and aligning unit and using one or more heuristic rules, whether the second information describing the second interval record or the first information describing the candidate best interval is to be used as the best interval comprises: selecting either the second information describing the second interval record or the first information describing the candidate best interval record based on a plurality of factors that include (i) a number of matching reference sequence locations returned by each of the interval record and the second interval record, (ii) a predetermined threshold level of reference sequence locations, or (iii) each seed length of the respective seeds that reached the hash locations storing the interval record and the second interval record.  
   However,  SEMENYUK discloses:
wherein determining, by the mapping and aligning unit and using one or more heuristic rules, whether the second information describing the second interval record or the first information describing the candidate best interval is to be used as the best interval comprises: selecting either the second information describing the second interval record or the first information describing the candidate best interval record based on a plurality of factors that include (i) a number of matching reference sequence locations returned by each of the interval record and the second interval record, (ii) a predetermined threshold level of reference sequence locations, or (iii) each seed length of the respective seeds that reached the hash locations storing the interval record and the second interval record.  (SEMENYUK, page 5, third paragraph- A search procedure is employed which looks for regions inside the graph which are similar to the read in size and which contain a substantial number of block matches with the read. An efficient search would leverage the strict order of location identifiers inside hash lists. In some embodiments, an initial set of positions to be considered is identified by taking the first (lowest-value) location identifier from each hash list in the search list. The highest-value location identifier within the set is identified. If the number of location identifiers in the set within a "look-back" interval L of that highest-value location identifier is greater than a threshold T, the range within or near the interval is a "candidate" for where the read might align; if not, it is discarded. The next set to be considered is created by replacing one of the identifiers with the next-in-order identifier belonging to the same hash list (i.e., hash list that contains the identifier being replaced); this next-in-order identifier is always the smallest identifier among all possible next-in-order identifiers (these are determined by picking one next-in-order candidate from each hash list if such identifier exists). The steps are repeated until the set consists of the highest-value location identifiers in each relevant hash list (i.e., there are no more location identifiers to be added; page 3, second paragraph, line 3- Mapping a query can comprise finding an optimal alignment between the query and the identified candidate mapping region. Finding an optimal alignment may include finding a highest-scoring trace through a multi-dimensional matrix.) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Van Rooyen with the teaching of SEMENYUK to resolve any collisions according to known hash function techniques for collision resolution, (SEMENYUK, page 5, 1st paragraph, line 7) and also to provide an efficient search that  would leverage the strict order of location identifiers inside hash lists, (SEMENYUK, page 5, third  paragraph, line 3), and also to quickly and efficiently find candidate alignment regions for genomic data sequences, (SEMENYUK, page 21, 1st  paragraph, line 3). 

     Claims 12 and 20 correspond to claim 6 and are rejected accordingly.


  Regarding claim 13, Van Rooyen in view of SEMENYUK discloses all of the features with respect to claim 7 as outlined above. Claim 13 further recites:
wherein the interval record references one or more locations, in the seed extension table, that include data describing reference sequence locations that match the first seed of the query.  (Van Rooyen [0012]receive a record from the address, the record (corresponding to “interval record”) representing position information in the genetic reference sequence; determine one or more matching positions from the read to the genetic reference sequence based on the record; [00221] Consequently, in various instances, an algorithm, like a Burrows-Wheeler based algorithm, may be employed so as to incrementally extend matches until the suffix interval becomes narrow enough to process a reasonable number of reference positions. Accordingly, in construction of the hash table, when a given seed occurs in a plurality, e.g., many reference positions, an EXTEND record may instead be populated, thereby encoding a selected asymmetric or symmetric extension length, and the many reference positions may be populated at various table addresses obtained by hashing the extended seeds. Hence, the EXTEND record may be populated into the hash table at the calculated address, encoding a selected extension length; [00225], line 8- At run-time where the read matches any of the 1000 reference positions, the 21-base query will retrieve the EXTEND-8 record. Upon querying for the 29-base extended seed, if it matches one or more of the 200 positions, these will be retrieved. But if the read matches one of the 800 positions, an EXTEND-20 record will be found in the table, and matching reference positions will be found by querying the table again with the 49-base extended seed;)

  Regarding claim 14, Van Rooyen in view of SEMENYUK discloses all of the features with respect to claim 13 as outlined above. Claim 14 further recites: wherein the one or more locations, in the seed extension table, that include data describing reference sequence locations that match the first seed of the query comprises: a contiguous interval, in an extension table, of reference sequence locations that match the first seed of the query.  (Van Rooyen [00227], line 4- queries of the hash table may be repeated with various seed lengths if one or more EXTEND records appear. The end result will be a plurality of seeds that match similar reference positions, which seeds may then be grouped into chains (Note: Examiner interprets that “chains” is corresponding to “contiguous interval”)  and aligned; [0012]receive a record from the address, the record (corresponding to “interval record”) representing position information in the genetic reference sequence; determine one or more matching positions from the read to the genetic reference sequence based on the record;)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/F.F. /
Examiner, Art Unit 2166
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166